Citation Nr: 1128803	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  09-26 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss. 

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable disability rating for malaria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and June 2009 rating determinations of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  The Veteran testified before a Decision Review Officer (DRO) in December 2009 and the undersigned in January 2011.  Transcripts of both hearings are associated with the claims file.

The issue of entitlement to an increased rating for service-connected chronic diarrhea associated with malaria was raised at the January 2011 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a compensable disability rating for malaria is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 2011, prior to the promulgation of a decision in this appeal, the Board received written notification from the Veteran at his hearing that he was withdrawing his appeal on the issue of entitlement to an initial compensable disability rating for bilateral hearing loss.  

2.  The competent and probative evidence dated throughout this appeal demonstrates that the Veteran's service-connected PTSD results in occupational and social impairment in most areas, including work and social relationships, judgment and impulse control, mood, and ability to adapt to stressful circumstances; the evidence does not demonstrate that PTSD results in total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to an initial compensable disability rating for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for an initial disability rating of 70 percent for PTSD, and no higher, have been met for the entirety of the appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Hearing Loss Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted a written statement at the January 2011 Board hearing that he wanted to withdraw his appeal as to the issue of entitlement to an initial compensable disability rating for bilateral hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding such issue.  Accordingly, the Board does not have jurisdiction to review this issue on appeal and it is dismissed.  See id.  

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

Initially, the Board observes that the Veteran's claim for a higher disability rating for service-connected PTSD arises from his disagreement with the initial rating assigned after the grant of service connection in August 2008.  The courts have held that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

Here, written notice provided by the RO in April 2008 fulfills notice as to the Veteran's claim for service connection for PTSD as required by the provisions of 38 U.S.C.A. § 5103(a), including providing notice as to how to what evidence and information would be relevant to establishing an initial disability rating.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Moreover, such letter was sent to the Veteran prior to the adjudication of his claim and assignment of the initial rating on appeal.  Thus, it appears that the VCAA notice, in addition to being adequate, was timely.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In addition to fulfilling its notification requirements, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the claim decided herein and providing a VA examination that is adequate for rating purposes.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c), 4.2 (2010).  Specifically, service treatment records are associated with the claims folder, along with copies of the Veteran's VA treatment records.  These latter records do not contain any mental health notes, however, the Veteran indicated at various times during this appeal that he has not sought any VA or non-VA evaluation or treatment for his service-connected PTSD.  Additionally, there is evidence of record that the Veteran has not filed a claim for social security disability benefits.  Thus, it appears that no outstanding records need to be obtained prior to adjudicating this claim.  

In addition to obtaining VA treatment records, the RO obtained two VA mental health examinations during the pendency of this appeal which the Board finds adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson; 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  As discussed in more detail below, these examination reports contain clinical findings that are relevant to the diagnostic criteria used to evaluate the Veteran's PTSD and contain sufficient discussion as to the functional impact of such disability and its related symptoms on his daily life and occupational functioning.  The examination reports also reflect that the claims file was reviewed in conjunction with the clinical evaluations.  As such, the findings and conclusions provided reflect consideration of the entire history of the Veteran's disability picture.  

In sum, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record as it pertains to the issue of the appropriate initial disability rating for PTSD is ready for appellate review.  

Legal Criteria and Analysis

Historically, the Veteran was awarded service-connected compensation benefits for PTSD by RO rating decision dated in August 2008; an initial disability rating of 30 percent was assigned effective March 10, 2008, the date of receipt of his claim for compensation.  The Veteran subsequently notified the RO of his disagreement with the initial disability rating assigned, and the RO then scheduled the Veteran for another VA examination, which was completed in January 2010.  Thereafter, the RO issued a rating decision increasing the Veteran's initial rating from 30 percent to 50 percent.  As this was not a full grant of benefits sought, a statement of the case was simultaneously issued to the Veteran.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  The Veteran, through his accredited representative, continued to express disagreement with the initial rating assigned to PTSD in a March 2010 substantive appeal and, accordingly, the issue of entitlement to an initial rating in excess of 50 percent for PTSD is now before the Board for appellate review.  

Prior to beginning its analysis, the Board notes that it has reviewed the service treatment records and all other evidence of record pertaining to the history of the Veteran's service-connected PTSD in accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As previously discussed, it has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (hereinafter "Rating Schedule"), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2010).  Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining the level of occupational and social impairment).  

As noted above, the issue before the Board is entitlement to a higher initial disability rating for PTSD, rated as 50 percent disabling from March 10, 2008.  PTSD is evaluated pursuant to Diagnostic Code 9411 in the Rating Schedule.  Under this diagnostic code, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 70 percent disability rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

Initially, the Board observes that the January 2010 VA examination report reflects that the Veteran has been diagnosed with an Axis I "mood disorder due to general medical conditions" in addition to his service-connected PTSD.  When a veteran has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here, the January 2010 VA examiner notes that the Veteran's depressive symptoms are related to both his mood disorder and his "PTSD memory-related dysphoria."  Furthermore, it is the examiner's opinion that "it is not clinically possible to delineate the respective [G]lobal [A]ssessment [of] [F]unctioning scores for his two Axis I diagnoses."  In light of such statements, the Board concludes that it will be impossible to separate out any impairment due to the mood disorder and, as such, the disability rating assigned will reflect consideration of the Veteran's entire psychological disability picture.  See Mittleider, 11 Vet. App. at 182; 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

Applying the above-discussed rating criteria to the medical and lay evidence dated throughout this appeal, the Board concludes that the Veteran meets the criteria for a 70 percent rating, but no more, for PTSD for the entirety of this appeal.  In this regard, the lay testimony presented at the December 2009 and January 2011 hearings and the clinical findings of the August 2008 and January 2010 VA examinations demonstrate that his service-connected PTSD is manifested by symptoms such as depressed mood, feelings of anger and anxiety, impaired judgment and impulse control, chronic sleep impairment with nightmares, difficulty adapting to stressful circumstances, occasional suicidal ideation, decreased concentration, and an inability to establish and maintain effective social and work relationships, all of which result in occupational and social impairment in most areas of life.

Relevant to the criteria for a 70 percent disability rating, the record indicates that the Veteran's service-connected PTSD has been characterized throughout this appeal by symptomatology which suggests moderate to severe social and occupational impairment.  For example, the Veteran has indicated repeatedly that he does not socialize with anyone other than his wife, and that his only other meaningful relationships are with his two adult children.  Notably, the Veteran appeared distraught over his inability to create/maintain friendships with others at both the December 2009 and January 2011 hearings.  Furthermore, it was suggested by him that perhaps it is his "overbearing" nature that prevents him from forming relationships with others.  This "overbearing" nature appears to be, at least in part, associated with the Veteran's PTSD.  In this regard, the record contains numerous references to an irritable and short-tempered nature, and the Veteran himself testified in January 2011 that he has repeatedly lost work because of an inability to "bend" when dealing with a client.  He has also testified that even something as minor as an unexpected noise can set him off and that he has to stop himself from physically reacting to the source of the noise (i.e., workers set off a handful of firecrackers and he wanted to "kill" them).  

The above evidence, in the Board's opinion, shows that the Veteran's PTSD is characterized by impaired impulse control, a symptom associated with a 70 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board acknowledges that the August 2008 VA examination report states that the Veteran does not have a history of violence and displays good impulse control.  However, it is clear from the Veteran's and his wife's testimony that this was a misstatement and that his anger and irritability problems have been ongoing since his return from Vietnam.  The January 2010 VA examiner, on the other hand, indicated that the Veteran's impulse control is only "fair."  This description appears more consistent with the anecdotes provided in the lay testimony.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (holding that the Board must address a veteran's lay assertions).  

The above evidence also demonstrates that he is unable to establish and maintain effective relationships.  Although the Veteran's occupation as a tile setter requires him to interact with clients and other contractors/workers, the nature of the work itself is isolative.  Further, as noted above, the Veteran's relationships with clients and other contractors/workers are often soured by his stubbornness, irritability, and short-temper.  As for the Veteran's social relationships, he does not have any outside of his immediate family.  And while he reports that his relationships with his wife and adult children are close, he indicated at the January 2010 VA examination that his increasing anxiety and depression has made it more difficult to relax and interact with even his own family.  This is somewhat evident by the fact that his son reportedly went hunting with a group of friends, but did not invite the Veteran, despite sharing this interest.  Generally, family members will have a higher tolerance for unacceptable or unusual behaviors which impact how effectively a person interacts with the rest of society.  Thus, when a family member pulls away or excludes the Veteran from an activity he previously participated in, as his son did, it tends to suggest a serious problem with social functioning.

It is also evident that the Veteran's PTSD impairs his ability to adapt to stressful circumstances.  This is demonstrated by his verbal outbursts when frustrated, as well as his own description of why he is self-employed (i.e., doesn't have to follow other people's orders).  Also relevant are his reports that he avoids crowds to minimize anxiety and outbursts and that he avoids any violent or war-related content on television.  

In addition to the above symptomatology, the Veteran has experienced intermittent suicidal ideation for a large part of this appeal.  There is also evidence of anxiety and depression.  The Veteran also experiences nightmares, and although he cannot recall the content of these dreams, his wife reports that he exhibits violent, thrashing behavior during sleep, accompanied by excessive sweating, and that when he awakes he is anxious and will compulsively check the perimeter of the house through the windows.  The Board notes that the level of dysfunction caused by the Veteran's anxiety and depression is not entirely clear from the record.  However, the January 2010 VA examination report indicates that the Veteran's depression and anxiety are manifested by low self-esteem, low energy, and an observable depressed and dysphoric mood.  From an occupational impairment standpoint, the January 2010 VA examiner concluded that the Veteran's symptoms have resulted in decreased concentration and poor social interaction, both of which would affect his ability to "function independently, appropriately, and effectively."  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board acknowledges that the Veteran did not demonstrate other symptoms consistent with a 70 percent disability rating during this appeal, such as problems with speech, obsessional rituals interfering with routine activities, spatial disorientation, or neglect of personal appearance and hygiene.  However, it is not required that a person meet all, most, or even some, of the enumerated symptoms provided in the rating criteria.  Mauerhan, 16 Vet. App. at 442.  Rather, the relevant inquiry is the level of occupational and social impairment created by the symptoms suffered by the Veteran.  Id. at 443.  Here, it appears that the Veteran's PTSD and associated symptoms predominantly impact his social functioning.  In this regard, he has no social interaction outside his immediate family.  And while he reports feelings of depression, low self-esteem, and low energy, experiences difficulty with concentration and memory, and exhibits hypervigilance and anxiety, he still manages to run a tile setting business.  Nevertheless, the Board has already discussed how his service-connected PTSD does impact his business, causing him, on occasion, to lose jobs as direct result of his inability to function socially.  Therefore, affording all reasonable doubt in favor of the Veteran, the Board finds that his disability picture more nearly approximates that contemplated by a 70 percent rating.  

In addition to the evidence already discussed, the record contains Global Assessment of Functioning (GAF) scores which tend to support the 70 percent rating assigned by the Board.  The Diagnostic and Statistical Manual of Mental Disorders contemplates that the GAF scale be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness").  In the instant appeal, the Veteran's GAF score of 52 at the January 2010 VA examination reflects "moderate" symptoms and/or difficulty in social or occupational functioning.  THE DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS [hereinafter DSM-IV], 46-47 (Am. Psychiatric Ass'n 4th ed.) (1994).  The Board notes that a GAF score of 72, suggestive of no more than "slight impairment," was provided at the August 2008 VA examination.  However, the Board has already discussed that a number of symptoms were misstated/understated at this examination, and as such, this GAF score is less probative to this determination.  

In sum, the medical, and especially the lay, evidence dated throughout this appeal establishes that the Veteran's PTSD is characterized by symptomatology which results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  A 70 percent disability rating is therefore appropriate.  

With respect to whether the Veteran's PTSD warrants a higher, 100 percent disability rating, at any time during this appeal, see Fenderson v. West, 12 Vet. App. 119, 126 (1999) (providing that the VA must consider whether staged disability ratings are appropriate), the Board observes that the evidence does not demonstrate symptomatology which is more suggestive of total occupational and social impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  In this regard, although the Veteran has reported difficulty with short-term memory and concentration, both VA examination reports reflect that he does not exhibit any gross impairment in thought process or communication and his long-term memory, including names of close relatives, own occupation, and self, remains intact.  

Additionally, the Veteran has persistently denied that he experiences delusions or hallucinations, and there is no evidence of any psychotic or grossly inappropriate behavior in either the medical or lay evidence of record.  The Veteran has remained alert and oriented to person, place, and time throughout this appeal, and it appears that he can perform all activities of daily living, including an ability to maintain personal hygiene and grooming.  Finally, despite evidence of intermittent suicidal ideation, the Veteran has not made any attempts on his own life and reports no actual plan or intent to harm himself or others.  

Perhaps most relevant to the Board's determination to deny a 100 percent schedular rating for PTSD is the fact that the Veteran, while occupationally impaired, remains employed.  Seeing as the purpose of the Rating Schedule is to compensate for decreases in earning capacity due to service-connected disabilities, the Board finds that total occupational impairment is not demonstrated when there is evidence that the Veteran is still able to manage a living despite his serious PTSD symptoms.  

In sum, the Board concludes that the Veteran's current 50 percent disability rating should be increased to 70 percent for the entirety of this appeal based on lay and medical evidence of record which establishes moderate to severe social and occupational impairment due to PTSD.  While acknowledging that the January 2010 VA examination report indicates that the Veteran's PTSD continues to decline without pharmaceutical or psychotherapy intervention, the Board concludes, for the reasons discussed above, that this ongoing decline does not yet represent an increase in the severity of his disability picture significant enough to warrant a 100 percent schedular disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9400.  Therefore, staged ratings are not appropriate in the present case.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In reaching its decision, the Board has considered the benefit-of-the-doubt rule; however, a preponderance of the evidence is against the assignment of a higher disability rating, and therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

As a final note, the Board observes that the above determination is based upon application of the Rating Schedule to the Veteran's service-connected disability.  However, in some cases a disability may present exceptional or unusual circumstances with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2010).  In these cases, a referral for consideration of an extra-schedular rating is warranted.  Id.  Here, the Veteran presented evidence that his social impairment due to PTSD affects his ability to obtain/maintain clients in his tile setting business, thereby raising the issue of whether referral for extra-schedular consideration is warranted.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court held that the determination of whether a veteran is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry, beginning with a threshold finding that the evidence before VA "presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  In other words, the Board must compare the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability; if the criteria reasonably describe the Veteran's disability level and symptomatology, then his disability picture is contemplated by the Rating Schedule.  Id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular rating for the Veteran's PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in 38 C.F.R. § 4.130 shows that the rating criteria reasonably describe his disability level and symptomatology.  And as discussed above, the rating criteria expressly focuses on the impact of the Veteran's PTSD on his occupational and social functioning, to include any impact of the latter on the former.  

In short, there is nothing in the record to indicate that the disability picture associated with this service-connected disability is not contemplated by the schedular rating criteria, nor is there any indication that it causes impairment with employment over and above that which is contemplated in the assigned 70 percent schedular rating.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.


ORDER

The appeal for an initial compensable disability rating for bilateral hearing loss is dismissed.  

A 70 percent disability rating is granted for PTSD for the entirety of this appeal.  




REMAND

The Veteran has been in receipt of a noncompensable (zero percent) disability rating for malaria since May 28, 1970, the day following his discharge from military service.  In March 2008, the RO received written correspondence indicating that he wished to file a claim for an increased rating for this disability.  As discussed in more detail below, the Board finds that further development is needed regarding this claim.  Specifically, a new VA examination is warranted seeing as the one provided by the VA in July 2008 is inadequate for rating purposes.  38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Pursuant to VA's Schedule for Rating Disabilities, malaria is evaluated as 100 percent disabling when it is an active disease.  38 C.F.R. § 4.88b, Diagnostic Code 6304 (2010).  Thereafter, residuals such as liver or spleen damage are evaluated under the appropriate system.  Id.  The diagnosis of malaria depends on the identification of the malarial parasites in blood smears, and relapses must be confirmed by the presence of such parasites in blood smears.  Id. at Note.  

A review of the July 2008 VA examination report of record reflects that the Veteran has reported experiencing a number of symptoms, such as fever, malaise, exhaustion, chills, nausea, diarrhea, abdominal pain, fatigue/low energy, and excessive sweating, in addition to a number of diagnosed conditions, including gastroesophageal reflux disease (GERD) and hiatal hernia.  These symptoms and conditions were echoed at the Veteran's January 2011 Board hearing.  Additionally, he testified that he experiences dizziness, joint pain, shaking when nervous, skin problems (i.e., psoriasis), recurrent prostate infections, and neurological problems, including an increased gap between his brain stem and cervical spine.  The Veteran indicated that it is his belief that these symptoms and conditions may be residuals of his service-connected malaria and any physical or neurological damage caused by the treatments provided during service.  

Relevant to the reasons for the current remand, the July 2008 VA examiner, while noting a number of these symptoms and conditions, made no attempt to indicate whether any of the Veteran's complained of symptoms, diagnosed conditions, or other physical findings noted on examination, are, in fact, residuals of his bout of malaria during service.  Rather, the examiner diagnosed the Veteran with "malaria" and "chronic diarrhea" with no discussion as to whether the subjective and objective findings were relevant to this diagnosis.  Furthermore, with regard to the diagnosis of "malaria," the Board observes that no blood work was ordered in conjunction with the examination to test for malarial parasites.  Thus, it is unclear if the diagnosis provided in the report is a historical diagnosis or an active diagnosis of malaria.  And seeing as the Veteran reported current symptoms of fever, malaise, exhaustion, and chills, it is reasonable to state that testing for an active disease process should have been completed.  

Given the numerous deficiencies in the July 2008 VA examination, the Board concludes that it must remand this appeal for a new VA examination which examines whether the Veteran has active malaria, and if not, clearly identifies what, if any, residuals he has as a result of his in-service bout of malaria and treatment.  Consideration should be given to the literature submitted by the Veteran as well as any other research on malaria and its residuals.  Additionally, the Veteran should be notified that he may submit any new evidence or information that might aid in substantiating his claim for an increased rating.  Finally, the Board notes that the Veteran is receiving ongoing treatment at the VA Medical Center in Bay Pines, Florida.  The Agency of Original Jurisdiction (AOJ) should therefore take this opportunity to obtain any recent VA outpatient treatment records from January 2010 through the present.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (stating that VA records are considered to be in the constructive possession of VA adjudicators during the consideration of a claim).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he should submit any additional evidence or information regarding treatment received for malaria and/or its residuals since service.  Allow him a reasonable opportunity to respond.  

2.  Obtain any VA treatment records from the Bay Pines VAMC for the period from January 2010 through the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3.  If any VA or non-VA records are unable to be located and/or obtained following reasonable efforts, the AOJ should notify the Veteran that such records are not available, explain the efforts made to obtain to the records, describe any further action VA will take regarding the claim, and inform the Veteran that it is ultimately his responsibility for providing the evidence.

4.  After any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination for the purposes of ascertaining whether he has active malaria, and if not, identifying any current residuals of malaria incurred and treated during his period of military service.  The claims file, including a copy of this REMAND, must be made available to the examiner, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  All indicated tests and studies, including a blood smear for malarial parasites, should be accomplished and the findings reported in detail.  Any opinions provided should include a rationale which reflects consideration of both the medical and lay evidence of record, including the literature submitted by the Veteran regarding malaria and its potential neurological effects on the human body.  Following a review of the record and an examination of the Veteran, the examiner should:

(a) Indicate whether the Veteran has active malaria.  

(b) If the Veteran is found not to have active malaria, then the examiner should clearly indicate what, if any, current residuals of malaria are present.  The examiner should then describe any symptoms and impairment associated with these residuals, providing a diagnosis for any residual(s), when appropriate.  

(c) The examiner is also asked to specifically comment as to whether any of the following are (i) present, and (ii) are at least as likely as not (50-50 probability) associated with the Veteran's bout of malaria during service: fever, malaise, exhaustion, chills, nausea, diarrhea, abdominal pain, fatigue/low energy, excessive sweating, dizziness, joint pain, shaking when nervous, skin problems (i.e., psoriasis), recurrent prostate infections, neurological problems, including an increased gap between the brain stem and cervical spine, GERD, and hiatal hernia.  

5.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completion of the above, and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefit sought.  Unless the benefit sought on appeal is granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


